Name: Commission Regulation (EC) No 1426/98 of 3 July 1998 fixing the maximum amount of compensatory aid for the appreciable revaluation of the pound sterling on 3 May 1998
 Type: Regulation
 Subject Matter: agricultural policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities4. 7. 98 L 190/17 COMMISSION REGULATION (EC) No 1426/98 of 3 July 1998 fixing the maximum amount of compensatory aid for the appreciable revaluation of the pound sterling on 3 May 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 724/97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes (1), as last amended by Regulation (EC) No 942/ 98 (2), and in particular Article 7 thereof, Whereas Regulation (EC) No 724/97 lays down that the Member States may grant aid to farmers to compensate for an appreciable revaluation; whereas such compen- satory aid is to be granted under the conditions indicated in that Regulation and in Commission Regulation (EC) No 805/97 of 2 May 1997 laying down detailed rules for compensation relating to appreciable revaluations (3); Whereas the amount of compensatory aid is calculated in accordance with Articles 4, 5 and 6 of Regulation (EC) No 724/97 and includes a principal amount and, where appropriate, supplementary amounts under the second subparagraph of Article 3(2) of that Regulation; Whereas, to facilitate the preparations for granting this compensatory aid, the maximum principal amount of the first instalment thereof should be fixed on the basis of the latest data available on the sterling pound revaluation that occurred on 3 May 1998; whereas this maximum amount is established without prejudice to a reduction or cancella- tion in case of an increase in the agricultural conversion rate in the observation period referred to in Article 4(3) of Regulation (EC) No 724/97, without prejudice to account being taken of the situation on the market in the same observation period and without prejudice to the pos- sibility of granting supplementary amounts under the second subparagraph of Article 3(2) of that Regulation; Whereas, to apply Regulation (EC) No 805/97, the period referred to in Article 3(1) of that Regulation must be specified so that the aid is linked to previous production; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage- ment committees, HAS ADOPTED THIS REGULATION: Article 1 For the United Kingdom, the principal amount of the first instalment of compensatory aid within the meaning of Article 1(2) of Regulation (EC) No 805/97 shall be a maximum of ECU 2,1 million in the case of the appreci- able revaluation that occurred on 3 May 1998. Article 2 1. The amount fixed by this Regulation is established without prejudice to the effects of Article 4(3) of Regula- tion (EC) No 724/97. 2. To grant the compensatory aid the maximum amount of which is fixed by this Regulation, the period referred to in Article 3(1) of Regulation (EC) No 805/97 shall end on 30 April 1998 at the latest. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 108, 25. 4. 1997, p. 9. (2) OJ L 132, 6. 6. 1998, p. 1. (3) OJ L 115, 3. 5. 1997, p. 13.